Exhibit 99.1 Press Release TIDEWATER INC. ● Pan-American Life Center ● 601 Poydras Street, Suite 1500 ● New Orleans, LA 70130 ● Telephone (504) 568-1010 ● Fax (504) 566-4582 Tidewater to Present at the Johnson Rice 2016 Energy Conference NEW ORLEANS, September 19, 2016– Tidewater Inc. (NYSE: TDW) announced today that Quinn P. Fanning, Executive Vice President and Chief Financial Officer, and Joseph M. Bennett, Executive Vice President and Chief Investor Relations Officer, will present at the Johnson Rice 2016 Energy Conference in New Orleans, Louisiana, on Thursday, September 22, 2016, at approximately 2:00 p.m. Central time.The presentation will be available via real-time webcast at http://www.tdw.com.Playback will be available on September 22, 2016, at approximately 3:00 p.m. Central time.Upon completion of the presentation, the company will also file a Form 8-K with the SEC which will include a transcript of the presentation and a copy of the slides used by the presenters. Tidewater is the leading provider of Offshore Service Vessels (OSVs) to the global energy industry. CONTACT: Tidewater Inc., New Orleans Joe Bennett, Executive Vice President and Chief Investor Relations Officer 504-566-4506 SOURCE: Tidewater Inc.
